IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   December 12, 2007
                                  No. 06-41059
                               Conference Calendar               Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee
v.

VERNON RANDALL TODD

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                             USDC No. 4:05-CR-21


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Vernon Randall Todd has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Todd has not filed a response. Our independent review of
the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.